1
2
3
4
5
                                                            JS-6
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      JESUS CORONA,                           Case No. 5:17-cv-00413 AG (SHK)
12
                                Petitioner,
13                                            JUDGMENT
                         v.
14
      NEIL McDOWELL, Warden,
15
                                Respondent.
16
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
21
22   Dated: November 9, 2019
23                                       HONORABLE ANDREW J. GUILFORD
                                         United States District Judge
24
25
26
27
28
